Citation Nr: 0707620	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals, shrapnel wounds, right foot and leg, with retained 
foreign body.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, left foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, right hand.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cold injury, left hand.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals, shrapnel wounds, scars, right leg.

7.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1949 to December 
1952.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In February 2007, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

The Board now REMANDS the claims of entitlement to an 
evaluation in excess of 20 percent for residuals, shrapnel 
wounds, right foot and leg, with retained foreign body, 
entitlement to evaluations in excess of 10 percent for 
residuals of a cold injury, both feet and both hands, and 
entitlement to TDIU to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

2.  The scars on the veteran's right leg cause tenderness and 
pain, but not limitation of motion, are not deep, and do not 
limit the function of the veteran's right leg.  


CONCLUSIONS OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals, shrapnel wounds, scars, right leg, 
have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4,118, Diagnostic Codes 
7801, 7802, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated December 2003, before 
initially deciding that claim in a rating decision dated 
February 2004.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of the notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the letter, the RO acknowledged the 
veteran's claim, informed him of the evidence necessary to 
support that claim, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA all requested evidence. 

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the December 2003 notice letter, the RO 
did not provide the veteran information on effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  As noted below, the 
disposition with regard to the veteran's claim for an 
increased evaluation for scars on the right leg is 
unfavorable.  Therefore, any question relating to the 
appropriate effective date to be assigned an increased 
evaluation is rendered moot.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to that claim, 
including service medical records and post-service VA 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claim by affording 
the veteran a VA medical examination, during which a VA 
examiner addressed the severity of the scar on the veteran's 
right leg.  

In an Appellant's Brief dated December 2006, the veteran's 
representative requests VA to schedule the veteran for 
another VA examination.  He argues that the examination VA 
afforded the veteran during the course of this appeal took 
place three years ago, may not have been based upon a review 
of the claims file, and did not include an evaluation of the 
veteran's foot pain and limitation of motion and right lower 
extremity muscle damage.  

The Board acknowledges the representative's request and the 
bases therefor; however, there is nothing in the record to 
suggest that the file is incomplete when it comes to 
evaluating the scars on the veteran's right leg.  During the 
December 2003 examination, the examiner discussed the 
severity of the scars and, since then, the veteran has not 
asserted that they have worsened.  The RO has evaluated the 
scars, on the veteran's heel and foot and muscle damage to 
the right leg under another disability, discussed below in 
the Remand section of this decision, and the representative's 
aforementioned assertions are pertinent to that disability 
only.  There is presently sufficient medical evidence of 
record to rate the disability at issue in this decision, 
which the RO has characterized as including right leg scars.
 
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant.  

II.  Analysis of Claim

In April 1951, during service in Korea, the veteran suffered 
multiple small, septic puncture wounds to the right leg (knee 
and calf) and right foot secondary to a concussion grenade.  
Initial treatment included cleaning and dressing the wounds 
and administering antibiotics.  Thereafter, the veteran was 
transferred to a hospital, where physicians examined him and 
characterized his wounds as penetrating, with no artery or 
nerve involvement, sustained secondary to a missile.  The 
veteran stayed at this hospital for approximately one month, 
during which x-rays revealed multiple, small, metallic 
fragments in the right leg.  By the end of the first week, 
the wounds healed satisfactorily and the veteran was 
ambulatory.  However, the veteran still complained of slight 
right leg stiffness.  For approximately a month in May 1951, 
the veteran convalesced at another hospital, during which 
time, a physician noted that the veteran's wounds were 
healing well and surface fragments were erupting 
spontaneously with ease.  On discharge examination conducted 
in November 1952, the veteran reported cramps in his legs and 
foot trouble and the examiner noted foot difficulty.  

In a rating decision dated June 1956, the RO granted the 
veteran service connection for residuals of fragment wounds, 
right foot and leg, with retained metallic foreign body, and 
assigned that disability an evaluation of 20 percent.  The RO 
based this action on a report of VA examination conducted in 
June 1956, which shows one well-healed, deeply depressed, 
adherent and tender scar on the right foot, one 
well-healed, adherent, slightly depressed scar on the right 
foot, numerous well-healed, fine, nontender, asymptomatic 
scars on the right leg, one well-healed scar on the right 
ankle, and no other right leg or foot abnormalities, 
including muscular or neurological in nature.  

From 1956 to 2000, the veteran did not express complaints 
associated with, or seek treatment for, residuals of the in-
service shrapnel wounds.  Beginning in 2001, he complained of 
tenderness and numbness in his right leg, in the shin area.  
In July 2001, he underwent a VA examination, during which an 
examiner noted small to minute scars on the right heel, two 
scars, one mildly tender, on the right leg near the knee, two 
minute, tender scars on the right calf, recurrent, 
intermittent pain over the right midcalf, no associated 
muscle damage to muscle groups X, XI or XII, and no vascular 
or neurological compromise.  

Based on the findings of the July 2001 VA examination, the 
RO, in a rating decision dated April 2002, assigned the 
veteran a separate 10 percent evaluation for tender scars on 
the right leg and continued the 20 percent evaluation 
assigned all other residuals of the in-service fragment 
wounds, including right leg and right foot muscle damage and 
right foot scars.  The veteran now seeks an evaluation in 
excess of 10 percent for the scars on his right leg.  The 
issue of whether he is entitled to an evaluation in excess of 
20 percent for all other residuals of the in-service fragment 
wounds is discussed below in the Remand section of this 
decision.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the scars on the veteran's right leg as 
10 percent disabling pursuant to Diagnostic Code (DC) 7804, 
which governs ratings of scars that are superficial and 
painful on examination.  38 C.F.R. § 4.118, DC 7804 (2006).  

Scars may also be rated under DCs 7800-7803 or DC 7805.  
Under DC 7800, which governs ratings of scars that disfigure 
the head, face or neck, a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 
30 percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2006).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

Based on these criteria and the evidence and reasoning 
discussed below, the disability picture at issue in this 
decision does not more nearly approximate an evaluation in 
excess of 10 percent under any of the aforementioned DCs.     

Since the veteran filed his claim for an increased evaluation 
for his right leg scars, he has not sought treatment for 
complaints associated therewith.  He has, however, undergone 
a VA examination.  In December 2003, during that examination, 
he expressed no complaints associated with the scars.  The 
examiner noted multiple scars on the veteran's heels (rated 
separately and discussed below) and one scar on the right 
leg, measuring one centimeter square, just over the right 
knee.  He described the scar as well healed with no residual 
other than pain.  

In sum, the scars on the veteran's right leg cause tenderness 
and pain, but not limitation of motion, are not deep, and do 
not limit the function of the veteran's right leg.  
Accordingly, an evaluation in excess of 10 percent may not be 
assigned such scars under any pertinent DC noted above.  

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 10 
percent evaluation assigned the scars on his right leg is the 
most appropriate given the medical evidence of record.

Based on the previous finding, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for residuals, shrapnel wounds, scars, right leg, 
have not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
this disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, such 
claim must be denied.


ORDER

An evaluation in excess of 10 percent for residuals, shrapnel 
wounds, scars, right leg, is denied.




REMAND

The veteran also claims entitlement to an evaluation in 
excess of 20 percent for residuals, shrapnel wounds, right 
foot and leg, with retained foreign body, evaluations in 
excess of 10 percent for residuals of a cold injury, both 
feet and both hands, and TDIU.  Additional action is 
necessary before the Board decides these claims.

First, as previously indicated, in an Appellant's Brief dated 
December 2006, the veteran's representative requests VA to 
schedule the veteran for another VA examination.  He argues 
that the examination VA afforded the veteran during the 
course of this appeal took place three years ago, may not 
have been based upon a review of the claims file, and did not 
include an evaluation of the veteran's foot pain and 
limitation of motion and right lower extremity muscle damage.  
A review of the report of the examination at issue supports 
the representative's assertion that another VA examination is 
needed in support of the veteran's claim of entitlement to an 
evaluation in excess of 20 percent for residuals, shrapnel 
wounds, right foot and leg, with retained foreign body.  Such 
report does not include all findings necessary to rate this 
disability pursuant to all pertinent DCs.  

Another VA examination is also needed in support of the 
veteran's claims of entitlement to evaluations in excess of 
10 percent for residuals of a cold injury, both feet and both 
hands, and TDIU.  The report of the December 2003 examination 
includes some, but not all, findings necessary to rate 
residuals of the veteran's in-service cold injury under DC 
7122, and no opinion regarding the collective effect of the 
veteran's service-connected disabilities on his 
employability.

Second, a review of the RO's April 2002 and February 2004 
rating decisions reflects that the RO has rated as one 
disability all residuals of the in-service fragment wounds 
affecting the veteran's right feet, including multiple foot 
scars, together with muscle damage to his right leg.  Without 
additional medical information, the Board is unable to 
determine whether the RO's action in this regard is 
appropriate.  Further medical inquiry is necessary on remand 
so that the Board can better understand the nature of all 
residuals of the veteran's in-service fragment wounds.   

Third, the RO provided the veteran VCAA notice on the claims 
being remanded
during the course of this appeal.  However, this notice does 
not comply with the
requirements of the law as found by the Court in 
Dingess/Hartman.  To ensure the
veteran's due process rights, VA should provide the veteran 
more comprehensive
notice on remand.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to the claims being remanded, 
which satisfies the requirements of the 
Court's holdings in Pelegrini II, 
Quartuccio and Dingess/Hartman.

2.  Afford the veteran a VA examination 
for the purpose of determining the 
severity of all residuals of his 
in-service fragment wounds.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all residuals of 
the veteran's 
in-service fragment wounds, 
including muscle injury and 
damage to the neurological 
system;   

b) describe the severity of all 
residuals, including how frequently 
they manifest and for what duration; 

c) with regard to any existing 
muscle damage, identify all muscle 
groups affected and, with regard to 
each group, describe the severity of 
such damage (slight, moderate, 
moderately severe, severe, etc...); 

d) with regard to any existing 
neurological deficits, identify all 
nerves affected and, with regard to 
each nerve, indicate whether the 
nerve damage is causing mild, 
moderate or severe incomplete 
paralysis, or complete paralysis; 

e) offer an opinion regarding 
whether residuals of the in-service 
fragment wounds in combination with 
the veteran's other service-
connected disabilities render the 
veteran unable to secure and follow 
a substantially gainful occupation; 
and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.

3.  Afford the veteran a VA examination 
for the purpose of determining the 
severity of all residuals of his 
in-service cold injury.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
including x-rays, the examiner should:



a) identify all residuals of 
the 
in-service cold injury, 
including, if appropriate, 
arthralgia, pain, numbness, 
cold sensitivity, tissue loss, 
nail abnormalities, color 
changes, locally impaired 
sensation, hyperhidrosis, 
osteoporosis, subarticular 
punched out lesions and 
osteoarthritis; 

b) offer an opinion regarding 
whether residuals of the in-service 
cold injury in combination with the 
veteran's other service-connected 
disabilities render the veteran 
unable to secure and follow a 
substantially gainful occupation; 
and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  In so doing, consider whether 
residuals of the veteran's in-service 
fragment wounds have been appropriately 
rated as two disabilities, one focusing 
solely on the scars on the veteran's 
right leg, the other focusing on all 
residuals affecting the veteran's right 
foot, including scars, and muscle damage 
to his right leg.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


